Citation Nr: 0521523	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the knees.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to 
January 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which, in part, denied service 
connection for arthritis of the knees.  

This case was previously before the Board and was remanded to 
the RO in May 2001 and July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets the necessity of having to once again 
remand this case.  However, for reasons stated below 
additional development is required.

Reasons for remand

VA medical opinion

In its July 2003 remand, the Board instructed the RO to have 
a VA examiner express an opinion "as to the medical 
probabilities that any currently diagnosed knee arthritis, 
originated in, or is otherwise traceable to, military 
service.  Additionally, the examiner should provide an 
opinion as to the medical probabilities that any knee 
arthritis has been caused or made worse by the veteran's 
service-connected low back disability."  The record shows 
that the veteran was afforded a VA examination in December 
2004.  The examiner opined that it was more likely than not 
that the veteran's giving way episodes were due to his back 
condition and not to any intrinsic knee problems.  

In February 2005, the RO requested an addendum to the 
December 2004 examination report, noting the examiner's 
comment that there were many blanks mainly due to dictation 
skipping and that the report did not indicate that the claims 
file was reviewed.  In April 2005, another VA physician 
reviewed the claims file and opined that the veteran's 
service-connected low back disability was unlikely  to be the 
cause for his bilateral knee pain.  

The medical opinions do not, however, squarely address the 
question of whether a current knee disability in fact exists, 
and even more to the point, as to whether the claimed 
arthritis exists.  Moreover, if bilateral knee arthritis does 
exist, the opinions do not address the matter of a direct 
relationship to the veteran's military service.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with Board remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should refer the veteran's claims 
file, with a copy of this remand, to the 
April 2005 VA reviewer for an addendum 
opinion.  The addendum should address: 
(1) whether the veteran has a current 
knee disability, either unilateral or 
bilateral; (2) whether such disability 
includes arthritis; and (3) if arthritis 
exists whether it is as least as likely 
as not that such disability is related to 
the veteran's military service.  If the 
April 2005 examiner is unavailable, VBA 
should arrange for another physician to 
review the claims folder, examine the 
veteran if deemed necessary and provide 
the requested opinion.

2.  Upon completion of the above, VBA 
must readjudicate the issue of 
entitlement to service connection for 
arthritis of the knees.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and provided appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

